DETAILED ACTION
This action is in response to the initial filing of Application no. 17/105707 on 11/27/2020.
Claim 1 – 18 are still pending in this application, with claims 1, 7 and 13 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2 – 5, 8 – 11 and 14 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the prior art fails to teach or suggest in  reasonable combination the limitations recited in these claims.  Regarding claims 2, 3, 8, 9, 15 and 16, Andrade Silva discloses performing either extracting events from a statement of an event based on a grammatical order or extracting events from a statement of an event based on an event argument to generate word sequences ([0002] [0030 – 0035]). Yet, Andrade Silva fails to teach or suggest performing both extracting steps and concatenating the resulting word sequence vectors.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2018/0121787) (“Hashimoto”) in view of Andrade Silva et al. (US 2021/0192277) (“Andrade Silva”).
For claim 1, 7 and 13, Hashimoto discloses an electronic device (Abstract; [0246]) comprising a non-transitory computer readable storage medium having computer instruction stored, thereon, wherein the computer instructions are configured to cause a computer to execute a method for generating a relationship of events (Abstract; [0246] [0250] [0251]), the device comprising: at least one processor (Fig.11, 1120, 1126 and 1128; [0246]); and a memory (Fig.11, 1110 and 1112) communicatively coupled to the at least one processor, wherein the memory is configured to store instructions executed by the at least one processor, and when the instructions are executed by the at least one processor, the at least one processor is caused to implement a method for generating a relationship of events ([0246] [0250] [0251]), the method comprising: obtaining a pair of sentences (Fig.1, Sentence1 and Sentence2; [0039]); generating a word sequence vector with first granularity (word embedding vector)  and a word sequence vector with second granularity (character embedding vector) based on the first sentence (Sentence1) (Fig.2A, [0039] [0054 – 0059]); generating a word sequence vector with third granularity (word embedding vector) and a word sequence vector with fourth granularity (character embedding vector) based on the second sentence(Sentence2) (Fig.2A, [0039] [0054 – 0059]) ; generating a first fusion vector based on the word sequence vector with first granularity and the word sequence vector with second granularity (Fig.2A, [0039] [0059]); generating a second fusion vector based on the word sequence vector with third granularity and the word sequence vector with fourth granularity (Fig.2A, [0039] [0059]); and determining a relationship(entailment between the first sentence and the second sentence based on the first fusion vector and the second fusion vector ([0040 – 0045] [0103]  [0110 – 0115]). Yet, Hashimoto fails to teach that the sentences comprise statements of events.
However, Andrade Silva discloses an information processing system and method (Abstract), wherein a relationship (entailment) is determined between two sentences comprising a statement of events ([0002] [0005] [0029] [0030] [0033][0034] [0051- 0060]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to modify Hashimoto’s teachings with Andrade Silva’s teachings so that the sentences further comprise statements of events for the purpose of enhancing the natural language processing functionality of the device by enabling logic based reasoning to be performed between sentences comprising event statements (Hashimoto, [0005]) (Andrade Silva, [0002] [0018]).

For claims 6, 12 and 18, Hashimoto further discloses wherein determining the relationship between the first event and the second event based on the first fusion vector and the second fusion vector comprises: generating a third fusion vector by splicing (broadly interpreted as joining, e.g. element-wise multiplication) the first fusion vector and the second fusion vector; and determining the relationship based on the third fusion vector (Hashimoto, [0103 – 0106] [0111] [0112]))

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONIA L GAY whose telephone number is (571)270-1951. The examiner can normally be reached Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONIA L GAY/Primary Examiner, Art Unit 2657